Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Claims 1-6 are generic to the following disclosed patentably distinct species:
Linear Actuators
Species 1: FIGS. 1A, 2A, 2B, 8, 9, 10, 11, 12A, 12B-1, 12B-2, 12C-1, 12C-2, 12D-1, 12D-2; person support apparatus comprising support pads individually capable of being raised and lowered via linear actuators
Elect one of the following linear actuator configuration subspecies if electing species I
Subspecies 1: FIG. 3; two actuators used to raise a single rectangular support pad
Subspecies 2: FIGS. 4A, 4B, 6A, 6B; comprises pad hinge with two linear actuators supporting a single pad section
Subspecies 3: FIGS. 4C, 6C; comprises pad hinge with one linear actuator supporting each single pad section and an actuator supporting pad hinge
Elect one of the following clamp configuration subspecies if electing species I
Subspecies 4: FIGS. 5A; C-shaped clamp fits around siderail
Subspecies 5: FIGS. 5B; upside down U-shaped clamp with two fasteners secure a bottom plate 
Subspecies 6: FIGS. 5C; upside down U-shaped clamp with a bottom plate that is pivotally mounted to one bottom end and securable to the opposite end


Inflatable Bladders
Species 2: FIGS. 1B, 13A, 13B, 14, 15A, 15B, 16, 17, 18A, 18B, 19; inflatable bladders provide actuation to raise and lower a person
	The species are independent or distinct because the different species have mutually exclusive characteristics, including the structural configuration of each of the actuation mechanisms and clamps structures of each species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species (between species 1 and 2, and further between subspecies 1-3 and between subspecies 4-6 if electing species 1) or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329. The examiner can normally be reached M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
4/6/2022